                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PINEBROOK HOLDINGS, LLC, et al.,              )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )                No. 4:19CV1562 RLW
                                              )
AARON NARUP, et al.,                          )
                                              )
               Defendants.                    )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Motion to Dismiss Under Rule 12(B)(l) and (6)

and Brief in Support filed by Defendants Aaron Narup, Stephen J. Reuter, Christine M. Reuter,

American Credit Services LLC, American Credit Services Management, LLC, American Credit

Services Management II, LLC, and the Stephen J. Reuter and Christine M. Reuter Living Trust

(collectively referred to as "Defendants") (ECF No. 29), the Motion to Dismiss Defendants'

Counterclaim filed by Plaintiffs Pinebrook Holdings, LLC, PH Financial Services, LLC,

Danridge Holdings, LLC, St. Louis Financial Group, LLC, West Coast Premier Financial, LLC,

Los Angeles Financial Group, LLC, Louisiana Financial Group, LLC, California Financial

Group, LLC, Pacific Cash Advance, LLC, and Flexible Finance of Wisconsin, LLC (collectively

referred to as "Plaintiffs") (ECF No. 37), and Plaintiffs' Motion to Enter Plaintiffs' Proposed

Scheduling Order (ECF No. 46). After careful consideration, the Court grants Defendants'

Motion to Dismiss, in part, as to the claims against the Stephen J. Reuter and Christine M. Reuter

Living Trust only. The Court also grants Plaintiffs' Motion to Dismiss Defendants'

Counterclaim. Lastly, the Court denies Plaintiffs' request to enter their proposed scheduling

order and will set a Rule 16 Conference in a separate order.
                                        BACKGROUND 1

       This case arises from alleged breach of duty and contract and misappropriation of trade

secrets. Plaintiffs Pinebrook Holdings, LLC ("Pinebrook"), PH Financial Services, LLC

("PHFS"), Danridge Holdings, LLC, St. Louis Financial Group, LLC, West Coast Premier

Financial, LLC, Los Angeles Financial Group, LLC, Louisiana Financial Group, LLC, California

Financial Group, LLC, Pacific Cash Advance, LLC, and Flexible Finance of Wisconsin, LLC

(collectively "Plaintiffs") are engaged in offering, marketing, selling, and providing financial

services and related ancillary products and services to their individual customers in the short-

term loan industry. (V. First Am. Compl. for Injunctive and Other Relief ("Compl.") ii 23, ECF

No. 20) Danridge Holdings, LLC ("Danridge"), St. Louis Financial Group, LLC, West Coast

Premier Financial, LLC, Los Angeles Financial Group, LLC, Louisiana Financial Group, LLC,

California Financial Group, LLC, Pacific Cash Advance, LLC, and Flexible Finance of

Wisconsin, LLC (the "Loan Writers") contract with PHFS, which provides support for human

resources services, accounting services, payroll services, and information technology services,

including loan management software, to the Loan Writers. (Id.    ii 26)   Although Pinebrook is the

sole member of the other defendant limited liability companies ("LLCs"), Plaintiffs assert "each

company exists as a separate and distinct legal entity and each company observes separate

corporate formalities." (Id.   ii 27)
       In November 2012, PHFS entered into an agreement with a vendor, Virinchi

Technologies Limited ("VTL"), for services relating to VTL's QFund software product ("QFund




1 In deciding a motion to dismiss under Rule 12(b)( 6), a court assumes all facts in the complaint
to be true and construes all reasonable inferences most favorably to the complainant. US ex rel.
Raynor v. Nat'! Rural Utilities Co-op. Fin., Corp., 690 F.3d 951, 955 (8th Cir. 2012); Eckert v.
Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008).


                                                -2-
Software"). (Id. if 32) Although the baseline version of the QFund Software is publicly

available for purchase, PHFS alleges it has spent substantial time and money to modify the

QFund Software for its specific business purposes. (Id. if 33) In July 2016, Danridge entered

into an agreement with another vendor, Infinity, for the purchase of a separate loan management

software ("Infinity Software"). (Id. if35) As with the QFund Software, Plaintiffs allege they

expended considerable time and money customizing the Infinity Software for their business

purposes. (Id. if 37) Accordingly, Plaintiffs claim their customized versions of QFund Software

and Infinity Software are protected trade secrets. (Id.   iii! 34, 38-41)
        Stephen Reuter began his employment with PHFS in 2011. (Id. if 42) Most recently, he

served as Store Maintenance Manager and Title Loan Specialist and was responsible for

marketing, selling, and collecting on financial products sold by the Loan Writers. (Id. if 43)

Narup began his employment with a PHFS in 2012. (Id. if 58) Most recently, Narup served as

IT Administrative Supervisor and Portfolio Manager and was responsible for, among other

things, managing PHFS's online loan management system, which included QFund Software and

Infinity Software. (Id. if 59)

        On December 2, 2013, Stephen Reuter signed an agreement that contained restrictive

covenants concerning, among other provisions, confidential information, non-solicitation, and

enforcement. (Id.    iii! 52-56)   On December 30, 2013, Narup signed an agreement with identical

provisions. (Id.   iii! 62-66)   Additionally, both Stephen Reuter and Narup had agreed to abide by

PHFS's Employee Handbook, which also included confidentiality and non-disclosure provisions.

(Id. ifif 68-70; ECF No. 20-5)

        On December 31, 2013, Stephen Reuter and his wife, Christine Reuter, became the sole

owners and operators of American Credit Services, LLC ("ACS") and American Credit Services




                                                   -3-
Management, LLC ("ACSM"). (Compl.                ~   46, ECF No. 20) ACS and ACSM are also in the

business of offering, marketing, selling, and providing financial services and related ancillary

products and services to individual customers in the short-term loan industry. (Id.                ~   47)

Between January 1, 2014 and October 31, 2018, ACS contracted with PHFS for PHFS to provide

services, including PHFS's modified version of the QFund Software and other loan management

software, to ACS for the operation of its loan store located in St. Louis (referred to in the

Complaint as "Store 36"). (Id.      ~   49)

       In early 2018, PHFS decided to upgrade its loan software to QFundlO, a newer version of

the QFund Software. (Id.     ~   71) Narup was responsible for managing the conversion to

QFundlO.   (Id.~    78) The process to convert to QFundlO began on April 2, 2018 and was

expected to be completed by July 1, 2018.             (Id.~   79) Plaintiffs, however, claim the conversion

to QFundlO has not been completed.            (Id.~   80)

       On July 26, 2017, Narup and the Reuters created American Credit Services Management

II, LLC ("ACSM-11"). Narup and the Stephen J. Reuter and Christine M. Reuter Living Trust (of

which Stephen and Christine Reuter are the sole trustees and beneficiaries) are the current

members of ACSM-11.       (Id.~   83) Plaintiffs allege ACSM-11 was created to unfairly compete

with Plaintiffs by diverting business away from Plaintiffs to Defendants. (Id.            ~   84) On April 2,

2018, PHFS management directed Narup to work with VTL to begin conversion of one of

PHFS's managed loan stores in New Mexico (referred to in the Complaint as "Store 26") to

QFundlO. (Id.   ~   87) Plaintiffs allege Narup took no substantive steps to convert Store 26 to

QFundlO; rather, he directed VTL to convert ACS's Store 36 to QFundlO. (Id.                   ~~   91-93) In

addition to diverting software conversion efforts towards their venture, Stephen Reuter and




                                                         -4-
Narup continued to make other preparations to use PHFS 's confidential information and trade

secrets. (Id.    ~   101)

            On September 4, 2018, ACS entered into a lease agreement for a loan store located in St.

Peters (referred to in the Complaint as "Store 37"). (Id.       ~   102) On September 20, 2018, Narup

submitted a resignation letter to PHFS, and his final day of employment was October 5, 2018.

(Id.   ~   103) Despite indicating he planned to "work with a very close friend in growing his

construction company," Narup actually planned to operate Stores 36 and 37 to compete with

Plaintiffs.    (Id.~     103) On November 2, 2018, PHFS terminated Stephen Reuter's employment.

(Id.   ~   111) Plaintiffs allege that, prior to the end of their employment with PHFS, Stephen

Reuter and Narup deleted emails and other electronic data related to their efforts towards

establishing ACS, ACSM, and ACSM-II. (Id.            ~   112) According to Plaintiffs, Narup and

Stephen Reuter have used and disclosed PHFS' s confidential information and trade secrets, both

during their employment with PHFS and following their separation from PHFS, to compete with

Plaintiffs. (Id.     ~   118)

            Plaintiffs filed this lawsuit asserting the following ten causes of action in their Verified

First Amended Complaint for Injunctive and Other Relief ("Complaint"): violation of the

Computer Fraud & Abuse Act (CFAA), 18 U.S.C. § 1030 et seq. (Count I); violation of the

Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1833, et seq. (Count II); violation of the

Missouri Uniform Trade Secrets Act (MUTSA), Mo. Rev. Stat. § 417.450, et seq. (Count III);

breach of the duty ofloyalty (Count IV); breach of contract (Count V); tortious interference with

a contract (Count VI); tortious interference with a business expectancy (Count VII); unjust

enrichment (Count VIII); conversion (Count IX); and civil conspiracy (Count X). On the same

date Plaintiffs filed their original complaint, they moved for a temporary restraining order and




                                                     -5-
preliminary injunction against Defendants. (ECF No. 6) The Court held a hearing on June 7,

2019, and heard arguments from counsel for both sides. At the conclusion of the hearing, the

Court continued the hearing at the parties' request so they could continue their efforts to

negotiate terms of a potential temporary restraining order. On July 29, 2019, the Court issued

the parties' proposed Consent Injunction. (ECF Nos. 26-27)

       On July 30, 2019, Defendants filed a counterclaim against PHFS to recover attorneys'

fees pursuant to the DTSA, 18 U.S.C. § 1836(b)(3)(D), alleging PHFS brought this action in bad

faith "to punish [Stephen] Reuter and those associated with him for testifying truthfully against

[PHFS], [Pinebrook], and others" in an unrelated securities fraud and breach of fiduciary duty

lawsuit in St. Louis County Circuit Court that went to trial in December 2018. (Answer of Defs.

to Counts II, III, and V of Pls.' First Am. Compl. iii! 1-6, ECF No. 30)

       Defendants have now moved to dismiss all named plaintiffs except PHFS pursuant to

Federal Rule of Civil Procedure 12(b)( 1) for lack of standing. Defendants also move to dismiss

Counts I, IV, VI, VII, VIII, IX, and X pursuant to Rule 12(b)( 6), arguing those counts fail to

state a claim, are preempted by the MUTSA, or both fail to state a claim and are preempted.

Additionally, Plaintiffs have moved to dismiss Defendants' counterclaim. Both motions to

dismiss are fully briefed and ready for disposition.

                                     LEGAL STANDARDS

       "Federal courts are courts oflimited jurisdiction. The requirement that jurisdiction be

established as a threshold matter springs from the nature and limits of the judicial power of the

United States and is inflexible and without exception." Godfrey v. Pulitzer Pub. Co., 161 F .3d

113 7, 1141 (8th Cir. 1998) (internal citations and quotation marks omitted). "The purpose of

a Rule 12(b)( 1) motion is to allow the court to address the threshold question of jurisdiction, as




                                                -6-
'judicial economy demands that the issue be decided at the outset rather than deferring it until

trial.'" B.A. v. Missouri, No. 2:16 CV 72 CDP, 2017 WL 106433, at *1 (E.D. Mo. Jan. 11,

2017) (quoting Osborn v. United States, 918 F.2d 724, 729 (8th Cir. 1990)). To dismiss a

complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1 ), "the complaint must

be successfully challenged on its face or on the factual truthfulness of its averments." Swiish v.

Nixon, No. 4:14-CV-2089 CAS, 2015 WL 867650, at *2 (E.D. Mo. Feb. 27, 2015) (quoting Titus

v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993)).

       "A court deciding a motion under Rule 12(b)(l) must distinguish between a 'facial

attack' and a 'factual attack' onjurisdiction." Carlsen v. GameStop, Inc., 833 F.3d 903, 908 (8th

Cir. 2016) (internal quotation marks and citation omitted). "In a facial attack, 'the court restricts

itself to the face of the pleadings, and the non-moving party receives the same protections as it

would defending against a motion brought under Rule 12(b)(6)."' Id. (quoting Osborn v. United

States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (internal citations omitted)). Where a movant

raises a factual attack, the court may consider matters outside the pleadings, and the non-movant

does not have the benefit of the 12(b)(6) protections. Id. (citation omitted).

       A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted if the complaint fails to plead "enough facts to

state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). "Factual allegations must be enough to raise a right to relief above the speculative

level .... " Id at 555. Courts must liberally construe the complaint in the light most favorable

to the plaintiff and accept the factual allegations as true. See Schaaf v. Residential Funding

Corp., 517 F.3d 544, 549 (8th Cir. 2008) (stating that in a motion to dismiss, courts accept as

true all factual allegations in the complaint); Eckert v. Titan Tire Corp., 514 F.3d 801, 806 (8th




                                                 -7-
Cir. 2008) (explaining that courts should liberally construe the complaint in the light most

favorable to the plaintiff).

        However, "[w]here the allegations show on the face of the complaint there is some

insuperable bar to relief, dismissal under Rule 12(b)(6) is appropriate." Benton v. Merrill Lynch

& Co., 524 F.3d 866, 870 (8th Cir. 2008) (citation omitted). Courts "are not bound to accept as

true a legal conclusion couched as a factual allegation." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). When considering a motion to dismiss, a court can

"begin by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth." Id. at 679. Legal conclusions must be supported by factual

allegations to survive a motion to dismiss. Id.

                                           DISCUSSION

                  I. Defendants' motion to dismiss pursuant to Rule 12(b)(l)

       Defendants argue every defendant except PHFS lacks standing and, accordingly, their

claims should be dismissed. According to the Complaint, Pinebrook is the sole member of the

other defendant LLCs. (Compl. iJ 27, ECF No. 20) Plaintiffs have asserted, however, that "each

company exists as a separate and distinct legal entity and each company observes separate

corporate formalities." (Id.) Narup and Stephen Reuter worked for only one of the plaintiff

LLCs: PHFS. Accordingly, Defendants argue PHFS is the only entity that has standing to assert

claims in this case.

        Plaintiffs respond that they operate as a single business that offers, markets, sells, and

provides financial services in the short-term loan industry under the umbrella of Pinebrook.

Specifically, PHFS provides support for human resources services, accounting services, payroll

services, and information technology services, including loan management software, to the Loan




                                                  -8-
Writers. (Id.   ii 26)   Pinebrook, as the sole member of PHFS and each Loan Writer, argues that an

injury to one of its subsidiaries is necessarily an injury to the others and to Pinebrook itself.

Additionally, Plaintiffs argue Pinebrook and the Loan Writers have standing as third party

beneficiaries and assigns to the Confidentiality and Non-Solicitation Agreements between PHFS

and Narup and Stephen Reuter.

       Upon consideration, the Court finds the allegations in the Complaint are sufficient to

survive a motion to dismiss for lack of standing at this time. While the alleged assignment may

ultimately prove invalid for the reasons raised by Defendants in their briefing, the Court need not

determine that issue in a motion to dismiss. See CPC Logistics, Inc. v. Int'! Paper Co., No.

4:11CV774 JCH, 2011WL4550192, at *3 (E.D. Mo. Sept. 30, 2011) (denying a motion to

dismiss for lack of standing by noting one defendant would have standing even if the alleged

assignment proved invalid after discovery). The Court assumes the allegation in the complaint

that Pinebrook and the Loan Writers are third party beneficiaries and assigns to the agreements

between PHFS and Narup and Stephen Reuter is true. See Raynor, 690 F.3d at 955; Eckert, 514

F.3d at 806. Accordingly, Defendants' Motion to Dismiss is denied as it relates to Plaintiffs'

standing.

                   II. Defendants' motion to dismiss pursuant to Rule 12(b)(6)

                                            (a) CFAA claim

       Defendants first argue Plaintiffs' claim under the CFAA (Count I) should be dismissed

because the Complaint fails to allege multiple elements of such a claim. Although the Complaint

does not specify which provisions Defendants' allegedly violated, Plaintiffs argue their

allegations support a cause of action under§§ 1030(a)(2)(C), (a)(4) and (a)(5).




                                                  -9-
       A person violates§ 1030(a)(2)(C) ifhe or she "intentionally accesses a computer without

authorization or exceeds authorized access, and thereby obtains ... information from any

protected computer." A person violates §1030(a)(4) ifhe or she, in relevant part, "knowingly

and with intent to defraud, accesses a protected computer without authorization, or exceeds

authorized access, and by means of such conduct furthers the intended fraud and obtains

anything of value." A person violates § 1030(a)(5)(A) if he or she "knowingly causes the

transmission of a program, information, code, or command, and as a result of such conduct,

intentionally causes damage without authorization, to a protected computer."

       The Court finds that Plaintiffs have alleged sufficient facts to support a claim under §

1030(a)(5). A person violates the CFAA ifhe or she "intentionally accesses a protected

computer without authorization, and as a result of such conduct, recklessly causes damage," §

1030(a)(5)(B), or "causes damage and loss," § 1030(a)(5)(C). "Courts have consistently

interpreted 'loss' ... to mean a cost of investigating or remedying damage to a computer, or a

cost incurred because the computer's service was interrupted." Lasco Foods, Inc. v. Hall &

Shaw Sales, Mktg. & Consulting, LLC, 600 F. Supp. 2d 1045, 1052 (E.D. Mo. 2009) (quoting

Frees, Inc. v. McMillian, No. 05-1979, 2007 WL 2264457, *3, 2007 U.S. Dist. LEXIS 57211,

*7 (W.D. La. Aug. 6, 2007)). Plaintiffs allege in the Complaint that "Narup and [Stephen]

Reuter deleted emails and other electronic date [sic] in order to conceal their use and disclosure

of PHFS's Confidential Information and Trade Secrets." (Compl. if 112, ECF No. 20)

Additionally, Plaintiffs claim "PHFS has incurred expenses in excess of $5,000.00 to investigate

and remedy the damage caused by N arup' [sic] and [Stephen] Reuter' s deletion of emails and

other electronic information." (Id.   if 113) The Court finds the allegedly deleted emails and data,




                                                 - 10 -
as well as the cost of investigating and remedying the alleged misconduct, are sufficient to state a

claim for damage and loss under the CF AA.

       The Court also finds that Plaintiffs have stated a claim under§§ 1030(a)(2)(C) and (a)(4).

Plaintiffs allege in Count I that "Defendants N arup and [Stephen] Reuter fraudulently or

intentionally exceeded their authorization to access PHFS's protected computers and protected

computer network." (Compl. if 128, ECF No. 20) (emphasis added) Other courts, including one

in this district, have found that an employer states a claim under the CFAA if they allege an

employee acted "without authorization" after having breached the duty of loyalty. For example,

the court in Lasco Foods, Inc. concluded a corporation had stated a claim under the CF AA by

alleging two former employees "acted without authorization when they obtained Lasco's

[confidential and trade secret information] for their personal use and in contravention of their

fiduciary duty to their employer."2 2009 WL 3523986, at *3-4 (citing Int'! Airport Ctrs., L.L.C

v. Citrin, 440 F.3d 418, 420-21 (7th Cir. 2006)). Here, Plaintiffs allege Narup and Stephen

Reuter accessed PHFS' s protected information to further their own business interests in

contravention of their duty of loyalty as claimed in Count IV. The Court finds this conduct, if

proven, clearly exceed Narup and Stephen Reuter's authorization to access PHFS's protected

computers and protected computer network in violation of the CFAA. Accordingly, Defendants'

Motion to Dismiss as it relates to Count I is denied.




2
  The court in Lasco Foods, Inc. also relied on the Restatement (Second) of Agency§ 112
(1958), which provides: "Unless otherwise agreed, the authority of an agent terminates if,
without knowledge of the principal, he acquires adverse interests or if he is otherwise guilty of a
serious breach ofloyalty to the principal." 2009 WL 3523986, at *3 n.11 (noting the Supreme
Court of Missouri has adopted the Restatement (Second) of Agency).


                                               - 11 -
                                             (b) Duty of loyalty

       Defendants next argue Plaintiffs' claim for breach of the duty of loyalty (Count IV)

should be dismissed for failure to state a claim. Plaintiffs allege Narup and Stephen Reuter,

"[d]uring the term of their employment with Pinebrook," "acted contrary to Plaintiffs[']

interests" and "acted in direct competition with Plaintiffs." (Compl.   ~~   151-152, ECF No. 20)

Defendants, however, argue they are not competitors with Plaintiffs.

       Plaintiffs allege in their Complaint that PHFS provides "human resources services,

accounting services, payroll services, and information technology services, including loan

management software" to the Loan Writers that in tum provide financial services to consumers

in the short-term loan industry. (Compl.      ~   26, ECF No. 20) ACS, ACSM, and ACSM-II, on the

other hand, "are in the business of offering, marketing, selling, and providing financial services

in the short-term loan industry."    (Id.~   47) Thus, Defendants argue "Narup and Stephen Reuter

are not competing with [PHFS] -       they are competing with its customers -    and thus they did

not as a matter oflaw breach any duty ofloyalty owed to [PHFS]." (ECF No. 29 at 9)

       Whether Defendants are competitors with Plaintiffs is ultimately a question of fact not

properly decided in a motion to dismiss. The Court finds that Plaintiffs have sufficiently alleged

a claim for breach of the duty of loyalty, and Defendants' Motion to Dismiss is denied as to

Count IV.

                                    (c) Tortious interference claims

       Defendants next argue Plaintiffs' claims for tortious interference with a contract and

business expectancy (Counts VI and VII, respectively) should be dismissed because Plaintiffs

have failed to allege facts to support the necessary finding of causation.




                                                    - 12 -
       To state a claim for tortious interference with a contract or business expectancy, a

plaintiff must allege the following elements: "(1) a contract or a valid business expectancy; (2)

defendant's knowledge of the contract or relationship; (3) intentional interference by the

defendant inducing or causing a breach of the contract or relationship; (4) absence of

justification; and (5) damages resulting from defendant's conduct." US Polymers-Accurez, LLC

v. Kane Int'! Corp., No. 4:17-CV-2371RLW,2018 WL 4491168, at *3 (E.D. Mo. Sept. 19,

2018) (quoting Cmty. Title Co. v. Roosevelt Fed. Sav. & LoanAss'n, 796 S.W.2d 369, 372 (Mo.

1990) (en bane)). "Missouri courts apply a 'but-for' test of causation and ask if a defendant took

affirmative steps to induce the breach; and if so, if the contract would have been performed

absent the alleged interference." Design Nine, Inc. v. Arch Rail Grp., LLC, No. 4:18 CV 428

CDP, 2019 WL 1326677, at *6 (E.D. Mo. Mar. 25, 2019) (citing McGuire v. Tarmac Envtl. Co.,

293 F.3d 437, 441 (8th Cir. 2002).

       Plaintiffs allege in the Complaint that "[Christine] Reuter, ACS, ACSM, and ACSM-II

were aware of Narup's and [Stephen] Reuter's obligations under their respective Confidential

Information and Non-Solicitation Agreements and encouraged them to violate same." (Compl.           if
122, ECF No. 20) (emphasis added) Additionally, Plaintiffs allege that "Narup and [Stephen]

Reuter were aware of each other's obligations under their respective Confidentiality and Non-

Solicitation Agreements and encouraged each other to violate same." (Id.     if 123) (emphasis
added) Defendants argue "encouraging" someone to intentionally interfere with a business

expectancy or to breach a contract is not the same as "inducing or causing" such interference or

breach to satisfy the but-for standard. Plaintiffs note that Defendants cited no authority to

support their argument. In their reply memorandum, Defendants assert their failure is "easily

remedied" and proceed to cite one opinion from Michigan's intermediate appellate court. See




                                               - 13 -
People v. Springs, 300 N.W.2d 315, 319 (Mich. Ct. App. 1980). The Court, however, finds that

proffered case is both factually and legally inapposite to this case. 3

       The Court finds Plaintiffs have sufficiently stated claims for both tortious interference

with a contract and business expectancy. Plaintiffs' choice of verb is not fatal. "A motion to

dismiss will not be granted merely because the complaint does not state with precision every

element necessary for recovery." Trinity Hospice, Inc. v. Miles, No. 406CV1674 CDP, 2007 WL

844817, at *1 (E.D. Mo. Mar. 16, 2007) (quoting Wallace v. Comprehealth, Inc., 36 F. Supp. 2d

892, 893 (E.D. Mo. 1998)). The Court finds that the allegations in the Complaint, along with the

attached exhibits documenting conversations between Narup and Stephen Reuter, plausibly

establish Defendants caused a breach or interference with known contracts and business

relationships. Accordingly, the Court denies Defendants' Motion to Dismiss as to Counts VI and

VII.

                                           (d) Conversion

       Defendants next argue Plaintiffs' claim for conversion (Count IX) should be dismissed

because Plaintiffs have failed to allege that they were deprived of possession of the allegedly

converted property. Under Missouri law, conversion occurs where there is an "unauthorized

assumption of the right of ownership over the personal property of another to the exclusion of the

owner's rights." Emerickv. Mut. Benefit Life Ins. Co., 756 S.W.2d 513, 523 (Mo. 1988) (en



3 In People v. Springs, a man was found guilty of the crime of "pandering," which was defined in
Michigan's statutes as "unlawfully, feloniously and wickedly inducing, persuading, inveigling or
enticing a female person to become a prostitute." 300 N.W.2d at 316. The Michigan Court of
Appeals reversed the conviction, in part, because the trial judge had committed error by
instructing the jury that "the defendant is charged with the crime of inducing, inveigling,
persuading, encouraging, or enticing a female person to become a prostitute." Id. at 319. The
appellate court held that "[i]nducing, inveigling, persuading, and enticing all imply an active
leading to a particular action. Encouraging indicates a less active role. It falls short of
persuading." Id.


                                                - 14 -
bane). As such, a claim for conversion has the following three elements: "(1) plaintiff was the

owner of the property or entitled to its possession; (2) defendant took possession of the property

with the intent to exercise some control over it; and (3) defendant thereby deprived plaintiff of

the right to possession." JEP Enters., Inc. v. Wehrenberg, Inc., 42 S.W.3d 773, 776 (Mo. Ct.

App. 2001). The Complaint does not include an allegation that Plaintiffs were deprived of the

use of their confidential information and trade secrets. Accordingly, Defendants argue Count IX

should be dismissed.

        Plaintiffs respond by arguing there are multiple ways to prove conversion. "In Missouri,

'conversion may be proved in one of three ways: (1) by showing a tortious taking, (2) a use or

appropriation by the defendant indicating a claim or right in opposition to the owner, or (3) a

refusal to give up possession on demand."' Harleman Mfg., LLC v. Pengo Corp., No. 14-CV-

03498-MDH, 2016 WL 4544362, at *6 (W.D. Mo. Aug. 30, 2016) (quoting Kennedy v. Fournie,

898 S.W.2d 672, 678 (Mo. Ct. App. 1995)); see also Emerick, 756 S.W.2d at 525. Plaintiffs

contend Defendants only address the first method but, nevertheless, argue the element of

deprivation of possession "is implicit in Plaintiffs' allegations that (1) Defendants assumed the right

of ownership over PHFS's personal property, including its Confidential Information and Trade

Secrets, (2) Plaintiffs requested the return of that property, and (3) Defendants continue to exercise

ownership over that property." (ECF No. 43 at 16) Furthermore, Plaintiffs argue they have stated

claims under the other two methods by alleging that Defendants have used and are using PHFS' s

confidential information and trade secrets and that Defendants have refused PHFS' s demand for

return of its personal property.

       To the extent Plaintiffs base their claim for conversion on Defendants' alleged taking of

documents, the Court finds that Plaintiffs have failed to state a claim for conversion. Any

method of proving conversion requires a showing of actual deprivation of the plaintiffs


                                                 - 15 -
possession or control of its property. Here, the confidential information and trade secrets

allegedly converted include "the QFund Software with modifications made at PHFS's expense,

PHFS' s loan underwriting worksheet, PHFS' s title loan manual, PHFS' s compliance documents,

PHFS's personnel policies, and PHFS's loan agreement." 4 (Compl. ~ 109, ECF No. 20)

Plaintiffs have not alleged Defendants actually deprived them of possession or control of PHFS' s

loan writing worksheet, title loan manual, compliance documents, personnel policies, or loan

agreement. Rather, Plaintiffs allege Defendants improperly made and retained copies of those

documents. "Under Missouri law, a copy of a document cannot be converted where the owner

has not been deprived of possession of the property or prevented from utilizing the property."

Monarch Fire Prat. Dist. ofSt. Louis Cty., Mo. v. Freedom Consulting & Auditing Servs., Inc.,

644 F.3d 633, 637 (8th Cir. 2011). The Court finds that Plaintiffs' claim for conversion survives

only to the extent it alleges conversion of the QFund Software with modifications made at

PHFS' s expense and any other documents or material taken and retained to which Plaintiffs no




4
    More specifically, the Complaint defines "confidential information" to include:

            customer contact information, Social Security numbers, personal financial
            information and loan histories; contract terms; revenue and expense information,
            reports and projections; marketing concepts and plans; procedures; manuals;
            databases; computer software and programs; information about the experience,
            skill-set and compensation of other employees; and lists of and other information
            pertaining to and/or received from employees and/or customers[.]

(Compl.      ~   29, ECF No. 20) The Complaint further defines "trade secrets" to include:

            formulas, patterns, compilations, programs, methods, techniques, and processes for
            marketing and selling financial products to the Loan Writers' customers[.] ...
            Specifically, PHFS' s trade secrets include, but are not limited to, PHFS' s loan
            underwriting worksheet, PHFS' s title loan manual, PHFS' s compliance documents,
            PHFS' s personnel policies, and PHFS' s loan agreement.

(Id.   ~~   30-31)

                                                   - 16 -
longer have access. Consequently, the Court denies Defendants' Motion to Dismiss as to Count

IX.

                                    (e) MUTSA Preemption

       Defendants next argue Counts IV (duty of loyalty), VI (tortious interference with a

contract), VII (tortious interference with a business expectancy), VIII (unjust enrichment), IX

(conversion), and X (civil conspiracy) are preempted by the MUTSA. Plaintiffs argue such a

determination is premature in a motion to dismiss.

       Another court in this district has outlined what is required for preemption under MUTSA:

       The MUTSA "displace[s] conflicting tort, restitutionary, and other laws ...
       providing civil remedies for misappropriation of a trade secret." Mo.Rev.Stat. §
       417.463 .1. Federal courts in Missouri have interpreted this provision to preempt
       "civil claim[ s] that are derivative of a claim of misappropriation of trade
       secrets." Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., No. 4:00CV70 CEJ,
       2002 WL 32727076, at *4 (E.D.Mo.Feb.25, 2002). Common-law claims are
       preempted as derivative "if they are based on facts related to the misappropriation
       of trade secrets claim." Reliant Care Mgmt, Co. v. Health Sys., 2011WL4369371
       at *3-4 (internal citations omitted); see also Bancorp Servs., L.L. C, 2002 WL
       32727076, at *4; and Hallmark Cards v. Monitor Clipper Partners, 757 F.Supp.2d
       904, 917 (W.D.Mo.2010)). "The crucial question is whether 'the claims are no
       more than a restatement of the same operative facts' that formed the basis of the
       plaintiffs statutory claim for trade secret appropriation." Secure Energy, Inc. v.
       Coal Synthetics, LLC, No. 4:08CV1719 JCH, 2010 WL 1691454, at *2 (E.D. Mo.
       Apr. 27, 2010) (internal citations omitted). In determining whether to find a claim
       preempted under MUTSA, courts must "look beyond the label of the claims to the
       facts being asserted in support of the claims." Id. at * 1 (internal quotations
       omitted). However, "[f]or preemption to be triggered, the property that has been
       stolen/misappropriated must be a trade secret: otherwise, the Trade Secret Act has
       no application." Hallmark Cards, 757 F .Supp.2d at 917. Put another way, MUTSA
       will not preempt a claim if the information at issue does not rise to the level of a
       statutorily-defined trade secret.

Level One Techs., Inc. v. Penske Truck Leasing Co., L.P., No. 4:14 CV 1305 RWS, 2015 WL

1286960, at *4 (E.D. Mo. Mar. 20, 2015).

       The Court concludes that it is premature to dismiss Plaintiffs' claims in Counts IV, VI,

VII, VIII, IX, and X based upon pre-emption. See US Polymers-Accurez, LLC v. Kane Int'!



                                              - 17 -
Corp., No. 4:17-CV-2371RLW,2018 WL 4491168, at *2 (E.D. Mo. Sept. 19, 2018). The Court

has not determined as a matter of law that the underlying information qualifies as a trade secret.

Until that time, it would be premature to find that Plaintiffs' claims preempted by the MUTSA.

See Hallmark Cards, Inc. v. Monitor Clipper Partners, LLC, 757 F.Supp.2d 904, 917 (W.D. Mo.

2010) ("For preemption to be triggered, the property that has been stolen/misappropriated must

be a trade secret: otherwise, the Trade Secret Act has no application."). Accordingly, the Court

denies the Motion to Dismiss on this basis.

                              (f) Claims against Reuter Living Trust

       Defendants lastly argue all claims against the Stephen J. Reuter and Christine M. Reuter

Living Trust should be dismissed because, in part, it is not capable of being sued. See Mayer v.

Lindenwood Female Coll., 453 S.W.3d 307, 314 (Mo. Ct. App. 2014) ("In contrast to a

corporation, a trust is not a legal entity and lacks the capacity to sue or be sued."). Plaintiffs do

not dispute dismissal of the claims against the trust. (Pls.' Suggestions in Opp'n to Defs.' Mot.

to Dismiss, ECF No. 43 at 1 n.l) Consequently, the Court grants Defendants' Motion to Dismiss

as it relates to the claims against the Stephen J. Reuter and Christine M. Reuter Living Trust.

                          III.Plaintiffs' motion to dismiss counterclaim

       Plaintiffs argue Defendants' counterclaim against PHFS to recover attorneys' fees

pursuant to the DTSA, 18 U.S.C. § 1836(b)(3)(D), is not ripe for review until the Court issues a

decision on the merits of Plaintiffs' underlying claims. Rule 54(d)(2)(A) requires "[a] claim for

attorney's fees ... must be made by motion unless the substantive law requires those fees to be

proved at trial as an element of damages." (Emphasis added). Plaintiffs argue the DTSA does

not require attorney's fees be proved as an element of damages at trial. Therefore, any request




                                                - 18 -
for attorney's fees must be made via motion after final a determination on the merits of

Plaintiffs' claims.

        Defendants respond by noting the relevant provision in the DTSA requires a party

seeking an award of attorney's fees do more than simply prevail on the merits. Subsection

1836(b)(3)(D) provides, in relevant part, that a court may "award reasonable attorney's fees to

the prevailing party" "if a claim of the misappropriation is made in bad faith, which may be

established by circumstantial evidence." (Emphasis added). Because the DTSA requires proof

of bad faith and explicitly notes such bad faith may be shown by circumstantial evidence,

Defendants argue it is appropriate to raise this claim as a counterclaim to put Plaintiffs on notice.

       The Court agrees with Plaintiffs. The language of the subsection itself demonstrates

attorney's fees may only be awarded to "the prevailing party" - i.e., after a party prevails on a

determination on the merits. Additionally, Plaintiffs cite examples of other courts within this

circuit dismissing counterclaims for attorney's fees brought pursuant to other federal statutes that

allow for judicial awards of attorney's fees after a finding of bad faith. See, e.g., Bond v. USAA

Fed. Sav. Bank, 11 F. Supp. 3d 940, 942 (D. Minn. 2014) (dismissing a counterclaim for

attorney's fees under the Electronic Fund Transfer Act (EFTA), 15 U.S.C. § 1693m(t), which

allows a court to make such an award if the court finds the action was "brought in bad faith and

for the purpose of harassment"); Kirscher v. Messerli & Kramer, P.A., No. 05-1901, 2006 WL

145162, at *7 (D. Minn. Jan. 18, 2006) (dismissing a counterclaim for attorney's fees under the

Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692k(a)(3), which allows a court to

make such an award if the court finds the action was "brought in bad faith and for the purpose of

harassment," but permitting the defendant to request attorney's fees via a motion filed at a later

stage in the proceedings); see also Kropf v. TCA, Inc., 752 F. Supp. 2d 797, 800 (E.D. Mich.




                                               - 19 -
2010) (noting that "the majority of cases to consider this issue [under the FDCP A] have instead

dismissed the counterclaim as premature or for lack of a statutory cause of action, permitting

defendants to renew attorney's fee requests at the conclusion of the case"). Consequently, the

Court dismisses Defendant's Counterclaim.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants' Motion to Dismiss Under Rule 12(B)(l)

and (6) and Brief in Support (ECF No. 29) is GRANTED, in part, as to the claims against the

Stephen J. Reuter and Christine M. Reuter Living Trust, and DENIED, in part, as to the

remainder of the arguments. The claims against the Stephen J. Reuter and Christine M. Reuter

Living Trust only are DISMISSED.

       IT IS FURTHER ORDERED that Plaintiffs' Motion to Dismiss Defendants'

Counterclaim (ECF No. 37) is GRANTED.

       A separate Order of Partial Dismissal accompanies this Memorandum and Order.

       IT IS FINALLY ORDERED that Plaintiffs' Motion to Enter Plaintiffs' Proposed

Scheduling Order (ECF No. 46) is DENIED. The Court will issue a separate order setting a

Rule 16 Conference and directing the parties to submit ajoint proposed scheduling plan.
              ·s'T
Dated thi~/ day of February, 2020.


                                                   E~~ RONNIE L. WHITE
                                                       UNITED STATES DISTRICT JUDGE




                                              - 20 -
